Coulter, J.
The receipt of W. W. Bell, dated March 16,1846, like every other document of the kind, was liable to and susceptible of explanation by competent parol testimony. The fact is, the very giving of that receipt under the circumstances, was a suspicious transaction on the face of it.
It has been ruled in Pennsylvania, that an attorney is a competent witness for his client in a cause pending, in which he is concerned as counsel. In this case it would seem from the statements at bar, that Mr. Fenton retired from the argument of the cause below, when he found it necessary that he should be a witness. That was a commendable delicacy. It was always done by the old lawyers, so far as I know the practice.
Mr. Fenton was therefore a competent witness, and the evidence proposed to be given by him was pertinent and relevant to the issue, and ought to have been admitted.
Judgment reversed, and venire de novo awarded.